Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-22-00260-CR

                       EX PARTE Jorge Favian DOMINGUEZ ORTIZ

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10364CR
                          Honorable Roland Andrade, Judge Presiding

                               BEFORE THE EN BANC COURT

       In accordance with this court’s opinion of this date, the judgment of the trial court denying
appellant’s application for writ of habeas corpus is AFFIRMED. This court’s May 5, 2022 stay is
LIFTED.

       SIGNED December 7, 2022.


                                                 _____________________________
                                                 Rebeca C. Martinez, Chief Justice